DETAILED ACTION
	The receipt is acknowledged of applicants’ request for RCE and amendment, both filed 07/29/2020.

Claims 1, 2, 5, 6, 8, 10, 11 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has amended to recite “without an external heat source”. Nowhere applicants had disclosed “without external heat source” as claimed. Applicants disclosed at paragraph [0009]: “Therefore, the objective of the present invention is to provide a highly effective insecticide composition in gel form that is volatile at room temperature and capable of being evaporating in a controlled and sustained way without an additional source of energy”. This disclosure concern absence of additional energy source, additional to another existing energy source. Applicant does not disclose anywhere “without external heat source”. Further applicant did not disclose any sources of energy to be excluded from the composition in order to satisfy the written description requirement because energy can be produced chemically, ultrasonically, by light, etc. Applicant discloses in paragraphs [0006] and [0008] of the published application the following:
“[0006] One of the advantages of insect repellents is high volatility, which enables its release at room temperature without needing to heat the dispenser. However, these products provide protection for a very short period of time and have very limited effectiveness. Thus it necessary to find effective solutions to provide long-lasting protection against insects.”

[0008] “These highly efficient insecticide active ingredients have relatively low volatility, which makes it necessary to include an evaporation promoter, such as a heater.”

The above disclosure is not applicant’s disclosure, rather what was known in the art before the present invention. Paragraph [0006] discloses that volatile insecticides that are known in the art do not need a heater, however this is not applicant’s discovery. Paragraph [0008] disclose necessity of a heater to evaporate the volatile insecticides. However, applicant does not disclose with sufficient specificity that the present invention does not need heat.  
Therefore, applicant does not disclose any of the sources of energy that are excluded, let alone exclude heating. If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. Applicant describes the present invention starting from paragraph [0010] of the published application where no mention of absence of any energy source. 
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’' d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112, first paragraph.
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6, 8, 10, 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani (EP 1929864), Taranta et al. (WO 2011/089105), Camps et al. (EP 1741337), all references are evidenced by Sharma et al. (US 2015/0342172), all references are of record.

Applicant Claims 
Currently amended claim 1 is directed to an insecticide gel composition comprising an insecticide active ingredient, and compounds of insecticide composition that include a gelling agent, solvent having high solubility in water and low affinity for the insecticide active ingredient, and water, the compounds of the insecticide composition being selected to have low affinity for the insecticide active ingredient to facilitate evaporation of the insecticide active ingredient at room temperature without an external heat source,
wherein the compounds of the insecticide composition further comprise a humectant, present in the composition in a concentration between 0.1% and 10% by weight, wherein the gelling agent is present in the composition in a concentration between 10% and 50% by weight, 
wherein the insecticide active ingredient has an insecticidal effect on flying insects selected from the group consisting of mosquitoes, flies and clothes moths and is selected from the group consisting of metofluthrin, transfluthrin, empenthrin and mixtures of the same,
wherein the solvent controls the evaporation rate of the gel,
wherein the solvent comprises glycol ethers, and
wherein the glycol ether is selected from the group consisting of dipropylene glycol dimethyl ether, dipropylene glycol methyl ether, and tripropylene glycol methyl ether.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Pagani teaches anti-mite composition comprising transfluthrin functioning by evaporation. The composition is in gel form, spray, pastille, molded plastic, paper, or semipermeable membrane (abstract). Transfluthrin is highly volatile and effective against mosquitoes as evidenced by Sharma paragraph [0063]. Mites are arachnids (¶¶ [0002], [0017], [0020]). The anti-mite composition performs its function essentially by evaporation internally of a confined space, without there being any need for direct contact with the articles to be treated. The composition is non-toxic for humans, and releases the anti-mite substance constantly for the whole duration of its use and has an adequate overall period of usability (¶ [0013]). The reference disclosed gel composition comprising 1-50% carrageenan (gelling agent), water and solubilizing agent including alcohol and ethoxylates (¶¶ [0026]-[0028]; claims). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	 Pagani however does not teach humectant and its amount in the gel composition as instantly claimed by claim 1. While Pagani teaches solvents, however, the reference does not explicitly teach the solvents claimed by claim 1. Pagani does not explicitly teach without heat source as claimed by claim 1.
	Taranta teaches method for improved controlling arthropods, especially flying insects, comprising the application of an aqueous gel which contains an insecticide, a natural and synthetic thickener, and humectant (abstract; page 1, lines 11, 26). The aqueous gel can be sprayable liquid gel with good spraying properties, or stiffer viscoelastic gel for good adhesiveness to the target surface (page 2, lines 10-14). The aqueous gel is used to control arthropods including arachnids (page 4, lines 5-7). The preferred arthropods include flies, mosquitoes and moth (page 5, lines 4, 18; page 6, lines 5-9). Preferred insecticide includes transfluthrin (page 6, lines 25-29; page 7, lines 15-17) that is highly volatile as evidenced by Sharma paragraph [0063]. Insecticide can be emulsified (page 7, lines 15-18). The composition comprises humectant such as glycerol, propylene glycol and polyethylene glycol in a preferred amount of 3-10% (page 10, line 38 till page 11, line 5). Preferred thickener is polysaccharide gums such as xanthan gum and guar gum (page 11, lines 7-10, 23-25). The amount of thickener in the aqueous gel is preferably 0.01-20% (page 14, lines 13-15). The reference suggests synthetic thickener (page 11, lines 12-20).
Camps teaches composition comprising insecticide agent, gelling agent and
water (abstract; J 0023). The insecticide is empenthrin (0004, 0007). Empenthrin is a volatile insecticide as evidenced by Sharma paragraph [0063]. The gelling
agent is present in an amount of 5-15%, and comprises caragenates (¶¶ 0015, 0016),
i.e. algae oligosaccharides. The composition creates in the site where it is placed, e.g. cupboard, suitcase, drawer, etc.) an environment hostile to all insects so that insects are eliminated (¶ 0005). The composition comprises solvent. The solvent may be glycol ethers (propylenglycole methyl ether, dipropylenglycole methyl ether, tripropylenglycol methyl ether) or simply demineralized water. These solvents are chosen not because they tend to evaporate according to the speed these product needs but also because they are solvents that respect the environment, creating no danger to objects with which they will be in contact especially for people, pets and environment (¶¶ 0008, 0010, 0016, 0023).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide gel composition comprising transfluthrin functioning by evaporation of the transfluthrin, as evidenced by Sharma, and further comprises water, and gelling agent as taught by Pagani wherein the composition is spray, molded plastic, or pastille, and further add humectant taught by Taranta to the gel composition. One would have been motivated to do so because Taranta teaches composition comprising transfluthrin, gelling agent, water and humectant is suitable for improved controlling of arthropods including arachnids and flying insects, and the aqueous gel can be sprayable liquid gel with good spraying properties, or stiffer viscoelastic gel for good adhesiveness to the target surface. One would reasonably expect formulating composition comprising transfluthrin, water, gelling agent and humectant that effectively control flying insects by evaporating transfluthrin from aqueous gel that can be sprayable liquid gel with good spraying properties, or stiffer viscoelastic gel for good adhesiveness to the target surface. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal composition comprising insecticide, humectant, gelling agent, water and solvent as taught by the combination of Pagani and Taranta, as evidenced by Sharma, and use solvents taught by Camps comprising propylenglycole methyl ether, dipropylenglycole methyl ether, tripropylenglycol methyl ether. One would have been motivated to do so because Camps teaches such solvent are chosen not because they tend to evaporate according to the speed these product needs but also because they are solvents that respect the environment, creating no danger to objects with which they will be in contact especially for people, pets and environment. One would reasonably expect formulating composition comprising insecticidal composition comprising insecticide, humectant, gelling agent, water, surfactant and glycol ether solvent wherein the composition is safe to human and environment. 
Further, one having ordinary skill in the art would have used volatile insecticides taught by Pagani, Taranta and Camps without using heat as implied by Camps to use insecticides in cupboards,  drawers, and suitcases that cannot be heated.  
Regarding the amount of humectant of 0.1-10% as claimed by claim 1, Taranta teaches preferred amount of 3-10% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of gelling agent of 10-50% as claimed by claim 1, and 15-25% as claimed by claim 8, Pagani teaches 1-50% and Taranta teaches 0.01-20% that overlap with the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the functional limitations of claim 1 that “the solvent having high solubility in water” and “the composition has low affinity to the insecticide” and “the composition facilitates evaporation of the insecticide at room temperature without heat source”, the combination of the cited references teaches the claimed glycol ether solvents and teach the claimed insecticides transfluthrin and empenthrin that are highly volatile at room temperature, as evidenced by Sharma, and teach the other ingredients in the composition. Therefore, composition of the prior art is substantially identical to the claimed composition, and the solubility of solvents in water and the affinity of the solvent to the insecticide would be expected from the prior art composition since materials and their properties are inseparable. 
Regarding evaporation of insecticides at room temperature without heat source as claimed by claim 1, this is a functional property of the insecticide that is inseparable from the compound. In any event, Camps teaches evaporation of the insecticide in cupboards, drawers and suitcases that are not heated. The use of no heat is implied by Campus, especially the taught insecticides are taught to be volatile at room temperature.
Regarding the limitation of claim 1 that the insecticide is effective on flying insects selected from mosquitoes, flies and moth, this is taught by Pagani, Taranta and Camps evidenced by Sharma. Further, effectiveness is a property of transfluthrin and empenthrin that is inseparable from the compound. 
Regarding the limitation of claim 1 that “the solvent controls the evaporation rate of the gel”, the combination of the cited references teaches the claimed gel composition comprising the claimed ingredients, and evaporation rate of the gel would have been expected from the prior art composition since materials and their properties are inseparable. 
Regarding the surfactant claimed by claim 2, Taranta teaches emulsified insecticide that implies the presence of surfactant in the composition.
Regarding the gelling agents claimed by claim 6, Pagani teaches carrageenan (oligosaccharide), Taranta teaches xanthan gum and guar gum and Camps teaches caragenate.
Regarding humectants claimed by claims 10 and 11, Taranta teaches glycerol, propylene glycol and polyethylene glycol.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pagani, Taranta, and Camps as evidenced by Sharma, as applied to claims 1, 2, 6, 8, 10, and 11 above, and further in view of Pavlin (US 2004/0186263, of record).

Applicant Claims 
Claim 5 recites the gelling agent is polyamide resin ending in a polyalkyleneoxy group.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Pagani, Taranta, and Camps, as evidenced by Sharma, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Taranta suggests synthetic polymeric thickeners at page 11, lines 1-20, the reference however does not teach the thickener claimed by claim 5.
Pavlin teaches polyamide copolymers having linked internal polyether blocks and internal polyamide blocks have advantageous physical properties and solvent-gelling abilities and compatibility with insecticides (abstract; ¶¶ 0028, 0042, 0174). The copolymer is used to provide gelled article include insecticide and emits the insecticide into the environment in order to achieve a desired effect, such as insecticidal effect against mosquitoes. The insecticides include empenthrin. The copolymer is present in composition comprising insecticide in an amount of 5-60% (¶¶ 0168-0175). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide insecticidal composition comprising insecticide, humectant water and gelling agent as taught by the combination of Pagani, Taranta, and Camps, as evidenced by Sharma, and use polyamide-polyether copolymer gelling agent taught by Pavlin in the insecticidal composition. One would have been motivated to do so because Pavlin teaches polyamide block copolymer gelling agent suitable for insecticidal composition to provide advantageous physical properties and solvent-gelling abilities and compatibility with insecticides and ability of the insecticidal composition to emit the insecticide into the environment in order to achieve a desired effect, such as insecticidal effect against mosquitoes.  One would reasonably expect formulating composition comprising insecticide, humectant, polyamide block copolymer gelling agent, dipropylene glycol monomethyl ether and water, wherein the composition has advantageous physical property and gelling ability, and compatible with the insecticide, and further emits the insecticide to the environment to achieve mosquitoes killing effect.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive.
Rejections Under - 35 USC § 112
Applicants argue that it is clear that the specification discloses that the additional source of energy (i.e. source of energy in addition to the heat provided by the ambient) could be a heater, which is naturally an external energy source. Specifically, the specification (page 1, line 30 to page 2, line 3) discloses: “A highly efficient alternative is the use of active ingredients that act as an insecticide, in other words, those that kill insects or have a paralyzing effect on them due to the fact that they act on nerve transmission. These highly efficient insecticide active ingredients have relatively low volatility, which makes it necessary to include an evaporation promoter, such as a heater.” Therefore, the objective of the present invention is to provide a highly effective insecticide composition in gel form that is volatile at room temperature and capable of being evaporating in a controlled and sustained way without an additional source of energy. It is clear that a heater, which is an external energy source, is the additional energy source that is referenced in the application. 

In response to this argument, it is argued that what applicants disclosed regarding the heat is disclosed in the background of the invention. In the actual description of the invention, nowhere applicants disclosed absence of use of heat. Applicants disclosed “Therefore, the objective of the present invention is to provide a highly effective insecticide composition in gel form that is volatile at room temperature and capable of being evaporating in a controlled and sustained way without an additional source of energy”. Applicant does not disclose anywhere “without external heat source”. Further applicants did not disclose any sources of energy to satisfy the written description requirement because energy can be produced chemically, ultrasonically, by light, etc. Further, the expression “without additional source of energy” as disclosed implies that there may be one source of energy, but no more additional sources of energy are used. Applicants did not envision the present invention in absence of heat and did not disclose absence of energy source, and in particular or absence of heat with sufficient specificity. It has been held that “Any negative limitation or exclusionary proviso must have basis in the original disclosure.” See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).   In In re Johnson, the court noted that any negative limitation or exclusionary proviso must have basis in the original disclosure. Only if alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. In the present case the negative limitation/exclusionary proviso does not have basis in the original disclosure, and the alternative elements were not positively recited in the specification, they are generically disclosed, so the Applicants’ argument is not relevant to the current issues. See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff'd mem., 738 F.2d 453 (Fed. Cir. 1984).  Any claim containing a negative limitation, which does not have basis in the original disclosure, should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. In Purdue Pharma LP v Faulding, Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir. 2000), the court noted that with respect to In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA 1967), “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick out a tree of the forest and say, “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” Purdue is relevant in this case, because the Applicants disclosed a genus (“a forest”) in the original application, then later picked out two specific compounds (“a tree of the forest”), and are now saying, “here is my invention”. In order to satisfy the written description requirement, according to Purdue, the Applicants must disclose the specific compounds in the originally filed disclosure.”  (See (56 USPQ2D 1481). More from Purdue: The case of In re Ruschig, 379 F.2d 990, 154 USPQ 118 (CCPA 1967), is instructive here (see page 1487). The claim at issue in that case was directed to a single compound. The appellants argued that, although the compound itself was not disclosed, one skilled in the art would find support for the claimed compound in the general disclosure of the genus of compounds to which the claimed compound belonged. The Ruschig court rejected that argument, stating: [i]t is an old custom in the woods to mark trails by making blaze marks on the trees. It is of no help in finding a trail or in finding one's way through the woods where the trails have disappeared-or have not yet been made, which is more like the case here-to be confronted simply by a large number of unmarked trees. We are looking for blaze marks, which single out particular trees. We see none.  Id. at 994-95, 154 USPQ at 122.
 
Rejections Under - 35 USC § 103(a)
Applicants argue that Pagani discloses, [0026] In a third embodiment of the present invention, an anti-mite gel can be prepared starting from carrageen as a thickener, in powder form, in a quantity comprised between 1% and 50% in weight, diluted in water in a quantity comprised between 30% and 98.5% in weight, to which are added transfluthrin in a quantity comprised between 0.1 % and 25% in weight, a perfumed substance in a quantity comprised between 0.5% and 12% in weight and a solubilising agent in a quantity comprised between 0.5% and 12% in weight. [0027] As for solubilising agents, C11-C13 alcohols can be used, or ethoxylates.

In response to this argument, it is argued that Camps teaches the instantly claimed solvents for volatile insecticides. One having ordinary skill in the art would have replaced solvents taught by Pagani with those taught by Camps because Camps teaches solvent for volatile insecticides can be glycol ethers (propylenglycole methyl ether, dipropylenglycole methyl ether, tripropylenglycol methyl ether) or simply demineralized water. The reference teaches solvents are chosen not because they tend to evaporate according to the speed these product needs but also because they are solvents that respect the environment, creating no danger to objects with which they will be in contact especially for people, pets and environment. One cannot attack the references individually wherein obviousness is based on combination of the cited references. 

Applicants argue that there is no technical support for the conclusion that a skilled person at the time of the filing of the application and without impermissible hindsight (i.e. without knowledge of the application) would have found a suggestion to replace the solubilizing agents disclosed in Pagani with dipropylene glycol methyl ether with an expectation of obtaining a useful gel since Whittem’s disclosure is not directed at gel compositions.

In response to this argument, it is argued that one having ordinary skill in the art would have replaced the solvents taught by Pagani by those taught by Camps based on suitability those solvents of Camps to solubilize volatile insecticides for the benefit taught by Camps without relying on hindsight of applicant’s disclosure. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, note that the present claims are directed to composition, and all the elements of the claimed composition are taught by the cited references.  

Applicants argue that the allegation that the composition resulting from the combination of Pagani, Taranta, Sharma and Whittem would be “stable and human safe” is not supported by any evidence and appears to be based on an assumption that a chemical in one stable composition would render another composition stable also. There is no scientific basis for such an assumption.

In response to this argument, it is noted that Whittem is no longer relied upon for rejecting the claims. However, for completeness of record, it is argued that the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists, as well as reasonable expectation to achieve the present invention. Stable safe solvents for human are taught by Whittem therefore can be used. Applicant is also reminded, that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532.

Applicants argue that a stable composition is contrary to the claimed composition, which is directed at a gel containing an active ingredient that is released from the gel at room temperature without the need for an external energy source. The motivation to make a stable composition would not lead to the claimed invention. Since there is no evidence that the solubilizing agents of Pagani are not safe for humans, there does not appear to be a motivation to make the composition “human safe” by using a solvent from Whittem instead of using the solubilizing agents of Pagani.

In response to this argument, it is argued that “stable composition” does not mean it does not evaporate at room temperature, it can be stable chemically and not breaking down during or before evaporating. In any event the instantly claimed composition is taught by combination of the cited reference and expected to evaporate without the need of heat. Camps does not teach the use of any heat to evaporate the insecticides, rather evaporate by themselves while in cupboard, suitcases or drawer. Combination of the cited references does not have to achieve what applicants had done. The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Applicants argue that there is no technical evidence supporting the conclusion that a skilled person could have known that the alleged composition resulting from the combination of Pagani, Taranta, Sharma, and Whittem could have yielded a useful composition for any purpose. Thus, there is a lack of evidence supporting an expectation that a successful result could be attained by the combination of Pagani, Taranta, Sharma, and Whittem.

The examiner respectfully disagrees because the present claims are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. All the cited references are analogous art and in the field of applicant' s endeavor or, and are reasonably pertinent to the particular problem with which the applicant was concerned, i.e. insecticidal composition. Therefore, it is proper to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Further, the obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that the Advisory Action fails to provide evidence that the specific solvent selected from that long list would have been known to a skilled person. It is not clear which argument the Advisory Action is addressing.  

The arguments against the final office action are repeated in the argument filed with filing the RCE, and the position taken by the examiner are explained clearly in this office action. 
The cited references show that it was well known in the art before the effective filing date of the present invention to use the claimed ingredients in insecticidal compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 
Based on the disclosure by Taranta and Pagani that these substances are used in insecticidal compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating insecticidal compositions. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186. Further, the examiner does not have to combine the references for the same reasons as applicants may had combined the references for. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/I.G./


/ISIS A GHALI/           Primary Examiner, Art Unit 1611